Filed 3/29/22 Conservatorship of S.C. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


CONSERVATORSHIP OF the                                            2d Civ. No. B313386
Person of S.C.                                                (Super. Ct. No. PR040403)
                                                               (San Luis Obispo County)
________________________________

PUBLIC GUARDIAN OF THE
COUNTY OF SAN LUIS OBISPO,
as Conservator, etc.,

     Petitioner and Respondent,

v.

S.C.,

     Objector and Appellant.



      S.C. appeals the trial court’s order reappointing a
conservator of her person pursuant to the Lanterman-Petris-
Short Act (LPS Act). (Welf. & Inst. Code,1 § 5000 et seq.)


       All statutory references are to the Welfare and
         1

Institutions Code.
Appellant contends the evidence is insufficient to support the
order and that the court applied the incorrect burden of proof in
making its findings. We affirm.
            FACTS AND PROCEDURAL HISTORY
       Appellant is a 57-year-old woman with a longstanding
diagnosis of schizoaffective disorder bipolar type. In June 2004,
the San Luis Obispo County Public Guardian was appointed as
the conservator of appellant’s person. In January 2021, the San
Luis Obispo County Public Guardian filed a petition for
reappointment of the conservator under section 5361. The
declaration submitted in support of the petition, signed by Drs.
Matthew Lilly and Ricki-Leigh Brampton, stated among other
things that appellant’s mental disorder rendered her unable to
meet her basic needs for food, clothing and shelter because “she
lacks the organization of thought [and] the appropriate insight
[and] sound judgment needed to develop and execute a viable
self-care plan. [She also has u]nrealistic expectations of 3rd
party support [and] poor understanding of subsidized housing
options.” Appellant waived her right to a jury trial.
       Dr. Rose Drago, a psychiatrist, offered her expert opinion
that appellant was gravely disabled as a result of a mental
disorder. In forming her opinion Dr. Drago reviewed and relied
on the declaration of Drs. Lilly and Brampton, appellant’s records
from Nueva Vista in Monterey County (where appellant has been
living since 2012), and the original conservatorship investigative
report. Dr. Drago had also met with appellant on numerous
occasions regarding the renewals of her conservatorship and last
met with her the day prior to the doctor’s testimony.
       When Dr. Drago last met with appellant she did not exhibit
any overt symptoms of her mental disorder although she usually
exhibits mild symptoms on a daily basis. Appellant is prescribed



                                2
antipsychotic and antianxiety medications and is aware that she
needs to take the medication, but hoped to eventually decrease
the dosage. On some occasions appellant was not committed to
taking her medications and was often late for her morning dose.
Appellant also had some problems participating in her treatment
and was not seeing her individual therapist because the therapist
made her feel uncomfortable.
      When asked about her plans for self-care if her
conservatorship was terminated, appellant told Dr. Drago she
intended to rely on Section 8 housing assistance to rent a studio
at an Extended Stay America motel in Monterey County, have
her care transferred to another provider, shop at Walmart, and
use the bus for transportation. According to Dr. Drago, these
plans were “vague” and were “pretty much verbatim what her
plans were last year” when her prior period of conservatorship
was about to expire. Appellant told the doctor she “qualifies” for
Section 8 assistance but was unable to produce a voucher. To Dr.
Drago’s knowledge, Extended Stay America did not accept
Section 8 vouchers. Appellant told the doctor she would provide
her with the necessary documents in court but she did not do so.
Appellant did not have an alternative plan if she could not rent a
studio at Extended Stay America.
      Although appellant’s husband A.C. submitted a declaration
regarding his willingness to provide appellant with third-party
assistance if her conservatorship were terminated, Dr. Drago
opined that his offer of such assistance did not change her
opinion that appellant was currently gravely disabled. A.C. and
appellant had been married for 25 years but had been separated
for the past several years. After outlining appellant’s plans to
stay in Monterey County, A.C., who lives in San Luis Obispo
County, stated that he agreed to (1) “[a]ssist [appellant] in



                                3
arranging to move within the Morgan Hill area, by making
whatever phone calls might be necessary to assist in bringing
this about;” and (2) “[t]o follow up with both [appellant] and staff
to make sure she has followed through with appropriate
treatment.” Appellant’s medical records indicate that she
receives approximately $1,180 in monthly income from Social
Security. According to A.C., appellant’s rent at Extended Stay
America would be $899 a month. Dr. Drago concluded that A.C.’s
declaration did not constitute a valid offer of third party
assistance because “[i]t really isn’t offering . . . what’s normally
considered support.” The doctor further opined that appellant
required the supervision of a treatment facility to ensure she
takes her medication as prescribed.
       At the conclusion of Dr. Drago’s testimony, the trial court
continued the matter to provide appellant additional time to
provide more specific information regarding her plan for self-care
upon the termination of her conservatorship. At the continued
hearing, Kelli Daher testified that she had been working with
appellant since February 2021 on behavioral, coping, and
independent living skills. Daher concluded that appellant’s skills
were lacking in terms of her ability to be on her own in the
community, including poor time management and organizational
skills. Daher expressed concerns about appellant’s plan for
housing because appellant could not provide details or
information on the resources she believed were available to her.
       Appellant testified at the hearing and disputed that she
had poor organizational skills. She planned to finish school and
had several job offers. Appellant claimed that she had been told
that she qualified for Section 8 housing assistance and that
Extended Stay America accepted Section 8 vouchers. Although
she wanted to stay in Monterey County, she expected to receive



                                 4
third party assistance from A.C. and planned to apply for Social
Security and Medicare.
       The trial court found beyond a reasonable doubt that
appellant was gravely disabled within the meaning of the LPS
Act. The court acknowledged that appellant was doing “quite
well” and that “there are a lot of factors that weigh in [her]
favor.” Although appellant had “a pretty good plan,” it was
“somewhat [in]consistent with [Daher’s] testimony and that there
is not enough structure and organization to that plan. . . . [I]f I
were to . . . find in your favor today, you don’t have a voucher in
hand to go have a place to stay. And that is just one and perhaps
the most dominant example of the inability to have set a concrete
example to forward. I admire the steps that you have taken. I
think you are close.” The court urged appellant to “regroup” and
“work with support of staff to develop more organization and to
be able to . . . not just tell me, but show me. Get that voucher.
Have the guy from . . . the place you want to live . . . come in as a
witness. I’m happy to consider anything.” The court also found
that A.C.’s offer of third-party assistance did not “fit[] the
contemplation of the case law associated with third-party
assistance in a meaningful way that I can discharge the LPS
conservatorship at this time.” Accordingly, the court reappointed
the Public Guardian as appellant’s conservator for a period of one
year.
                              DISCUSSION
       Appellant contends the evidence is insufficient to support
the court’s finding that she is gravely disabled. We disagree.
       To establish a conservatorship under the LPS Act, the
public guardian must prove the proposed conservatee is gravely
disabled beyond a reasonable doubt. (§ 5350; Conservatorship of
Smith (1986) 187 Cal.App.3d 903, 909.) “[T]o establish that a



                                  5
person is gravely disabled, the evidence must support an
objective finding that the person, due to mental disorder, is
incapacitated or rendered unable to carry out the transactions
necessary for survival or otherwise provide for his or her basic
needs of food, clothing, or shelter.” (Conservatorship of Carol K.
(2010) 188 Cal.App.4th 123, 134; see § 5008, subd. (h)(1)(A).)
       “In reviewing a conservatorship, we apply the substantial
evidence standard to determine whether the record supports a
finding of grave disability. The testimony of one witness may be
sufficient to support such a finding. [Citation.] We review the
record as a whole in the light most favorable to the trial court
judgment to determine whether it discloses substantial evidence.
Substantial evidence, which is evidence that is reasonable,
credible, and of solid value, also includes circumstantial evidence.
[Citation.]” (Conservatorship of Carol K., supra, 188 Cal.App.4th
at p. 134.) “Substantial evidence includes circumstantial
evidence and the reasonable inferences flowing therefrom.
[Citation.]” (Conservatorship of Walker (1989) 206 Cal.App.3d
1572, 1577.)
       Substantial evidence supports the finding that appellant is
gravely disabled. After evaluating appellant and reviewing her
records, Dr. Drago concluded she was gravely disabled because
her mental disorder rendered her unable to provide for her basic
needs. The doctor also opined that appellant required the
supervision of a treatment facility to ensure she takes her
prescribed medication. Appellant provided no documentary
evidence supporting her plan for shelter and her testimony
contradicted A.C.’s statements regarding her finances and the
cost of staying at Extended Stay America. She also spoke to Dr.
Drago about her plans to transfer her mental health care to
alternative providers, but could not remember the names or



                                 6
locations of these alternative providers and said she planned to
see a neurologist rather than a psychiatrist. Moreover, appellant
did not have any alternative plan for her shelter and would not
consider moving back to San Luis Obispo County. Appellant’s
therapist noted that appellant’s “disorganized thoughts create
great difficulty in her organization skills and [she] becomes
confused about processes.” The court implicitly found Dr. Drago
and Daher’s testimony more reliable and credible and we have no
authority to disturb that finding. (See Conservatorship of S.A.
(2020) 57 Cal.App.5th 48, 55.)
       Substantial evidence also supports the finding that
appellant’s husband A.C. did not make a sufficient offer of third-
party assistance as contemplated in section 5350, subdivision
(e)(1).2 A.C., who lives in San Luis Obispo County, merely
indicated that he supported appellant’s plan and would make
phone calls and follow up with her.
       Appellant notes that the court told appellant she was doing
“quite well,” that “a lot of factors” weighed in her favor, that she
“ha[d] a pretty good plan,” and that she was “close” to
establishing her goal. Appellant further notes that the court
urged appellant to seek appellate review of its ruling. Contrary
to appellant’s claim, these words of encouragement do not
indicate that the court expressed a doubt regarding whether
appellant was currently gravely disabled. Moreover, appellant
fails to persuade us that the court applied the wrong standard of


      2 Subdivision (e)(1) of section 5350 states in pertinent part
that “a person is not ‘gravely disabled’ if that person can survive
safely without involuntary detention with the help of responsible
family, friends, or others who are both willing and able to help
provide for the person’s basis personal needs for food, clothing, or
shelter.”


                                 7
review or erroneously placed the burden of appellant to prove she
was not gravely disabled because she had a viable plan for
shelter.
      The question of grave disability cannot be considered in a
vacuum but rather “in the context of suitable alternatives, upon a
consideration of the willingness and capability of the proposed
conservatee to voluntarily accept treatment and upon
consideration of whether the nondangerous individual is capable
of surviving safely in freedom by [herself] or with the help of
willing and responsible family members, friends or other third
parties. [Citation.]” (Conservatorship of Davis (1981) 124
Cal.App.3d 313, 325, disapproved on another ground in
Conservatorship of K.P. (2021) 11 Cal.5th 695, 717.) Appellant’s
inability to provide a plan for her shelter, her contradictory
statements regarding that plan, and her stated confusion
regarding her needs for continued mental health treatment
constitute sufficient evidence to support the finding that she is
gravely disabled.
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                    PERREN, J.

We concur:



      YEGAN, Acting P.J.            TANGEMAN, J.




                                8
                   Linda D. Hurst, Judge
          Superior Court County of San Luis Obispo
              ______________________________

     Gerald J. Miller, under appointment by the Court of
Appeal, for Conservatee and Appellant.
     Rita L. Neal, County Counsel, Chelsea K. Kuhns, Deputy
County Counsel, for Conservator and Respondent.